 



Exhibit 10.2

WAIVER AND CONSENT TO CREDIT AGREEMENT

     THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Consent”) is executed
and delivered as of this 23rd day of August, 2004 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and Akorn (New Jersey), Inc., an Illinois corporation (“Akorn New
Jersey”).

W I T N E S S E T H :

     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.

     B. Akorn intends to (i) enter into that certain Subscription Agreement
dated as of 18th August, 2004 (the “Subscription Agreement”) along with the
subscribers named therein pursuant to which Akorn will issue Capital Securities
in Akorn (a copy of which is attached hereto as Exhibit A) and (ii) to issue the
Capital Securities as contemplated thereunder (the foregoing referred to herein
in as the “Transaction”).

     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the Transaction with respect to the Credit Agreement, subject to
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:

     1. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (i) consent to Akorn’s the issuance of the Capital
Securities in accordance with the Subscription Agreement and Akorn’s execution
of an amendment to its Akorn’s articles of incorporation (the “Charter
Amendment”) (a copy of which is attached hereto as Exhibit B) and (ii) waive any
Event of Default which, if not for the execution of this Consent, would arise
under Sections 13.1.1, 13.1.5(a) or 13.1.5(b) of the Credit Agreement resulting
solely from (A) the failure or inability to reduce the Revolving Commitment
Amount in violation of Section 6.1.2 of the Credit Agreement, (B) the Company’s
issuance of Capital Securities in violation of Sections 11.5(b) and 11.10 of the
Credit Agreement and (C) the amending of Akorn’s articles of incorporation in
violation of 11.6 of the Credit Agreement; provided, that the foregoing clauses
(i) and (ii) are expressly conditioned upon the satisfaction of the conditions
to effectiveness set forth in Section 3 hereof, including, without limitation,
receipt by the Administrative Agent of the Loan Payment amount referenced in
clause (b) of Section 3 hereof.

     2. Representations and Warranties. To induce the Administrative Agent and
the Required Lenders to execute this Consent, each Company represents and
warrants to the Administrative Agent and the Lenders as follows: (a) each
Company has all requisite power and authority to execute, deliver and perform
this Consent; (b) this Consent constitutes the legal,

 



--------------------------------------------------------------------------------



 



valid and binding obligation of each Company, enforceable against each Company
in accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity; (c) the representations and warranties in the Loan
Documents are true and correct in all material respects with the same effect as
though made on and as of the date of this Consent (except to the extent stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and (d) after
giving effect to this Consent, no Unmatured Event of Default or Event of Default
exists.

     3. Conditions to Effectiveness. The effectiveness of this Consent is
expressly conditioned upon delivering to the Administrative Agent all of the
following in form and substance acceptable to the Administrative Agent: (a) this
Consent executed by each Company, the Administrative Agent and the Required
Lenders; (b) receipt by the Administrative Agent in accordance with
Section 6.2.2(a)(ii) of the Credit Agreement (i) of an irrevocable payment in an
amount sufficient to repay the Term Loan in full and (ii) of an irrevocable
payment in an amount sufficient to reduce the outstanding Revolving Loans to
$0.00 (such payments collectively referred to as the “Loan Payment Amount”) and
(c) an executed copy of the Subscription Agreement and the Charter Amendment
certified by the secretary of Akorn as true, accurate and complete.

     4. Affirmation. Except as specifically provided in this Consent, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver or forbearance of any Default or Event of Default or any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any of the other Loan Documents, or constitute a consent, waiver or modification
with respect to any provision of the Credit Agreement or any of the other Loan
Documents, and the Company hereby fully ratifies and affirms each Loan Document
to which it is a party. Reference in any of this Consent, the Credit Agreement
or any other Loan Document to the Credit Agreement shall be a reference to the
Credit Agreement as modified hereby and as further amended, modified, restated,
supplemented or extended from time to time. This Consent shall constitute a Loan
Document for purposes of the Credit Agreement and the other Loan Documents. In
addition, each of the Companies hereby reaffirms and acknowledges that,
notwithstanding anything contained in the Subscription Agreement, the Charter
Amendment or any other document executed in connection with the Transaction,
each is prohibited from making any redemptions, purchases, re-purchases or any
other form of payment with respect their Capital Securities except as
specifically permitted by Section 11.4 of the Credit Agreement.

     5. Counterparts. This Consent may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Consent by facsimile shall be effective as delivery of an original counterpart.

     6. Headings. The headings and captions of this Consent are for the purposes
of reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Consent.

-2-



--------------------------------------------------------------------------------



 



     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.

     8. APPLICABLE LAW. THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.

     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that either Company has or may have had at any time through (and
including) the date of this Consent, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to either Company or whether any such claims, causes of
action, allegations or assertions arose as a result of the Administrative
Agent’s or any Lender’s actions or omissions in connection with the Credit
Agreement, including any amendments or modifications thereto, or otherwise.

[signature pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent has been duly executed and delivered as of
the day and year first above written.

            AKORN, INC.
      By:   /s/ Arthur S. Przybyl       Title:  President & CEO             

            AKORN (NEW JERSEY), INC.
      By:   /s/ Arthur S. Przybyl       Title:  President & CEO             

            LASALLE BANK NATIONAL ASSOCIATION, as
Administrative Agent and Lender
      By:   /s/ Patrick J. O’Toole       Title:  Vice President             

-4-